Title: To Thomas Jefferson from Pseudonym: "A Volunteer of Eighteen Hundred and Seven", 4 December 1807
From: Pseudonym: “A Volunteer of Eighteen Hundred and Seven”
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 4th Decr. 1807
                        
                        I have seen in a Norfolk paper an advertisement for Labourers to complete Fort Nelson. I as a freind to my
                            country address you these few lines by way of promoting the welfare of my country to inform your excellency that it would
                            be much more expedient to draught the militia to complete the Forts., it will be learning the negroes the art of war, and in
                            case of a war with any foreign power, the Negroes will be a great part, it would learning the Militia that art for which they would be so much wanting in case of a war, and
                            as I beleive we shall have war, I hope this precaution will not be deemed presumtious & I take the liberty of
                            Subscribing myself
                        
                            
                                a Volunteer of Eighteen hundd
                                & Seven
                            
                        
                    